                          UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                   SOUTHERN DIVISION


BRADLEY RICHARD CORNELSEN,                                 4:19-CV-04027-LLP

                     Petitioner,

       vs.                                                        ORDER

YANKTON FEDERAL PRISON CAMP,
WARDEN HERIBERTO TELLEZ,

                     Respondents.


      Petitioner, Bradley Richard Cornelsen, an inmate at the Yankton Federal Prison

Camp, in Yankton, South Dakota, has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 and a motion to proceed in forma pauperis. The court

directs the petition in this case be served and that a response be filed. Accordingly,

      IT IS ORDERED that:

      (1)    Petitioner’s motion to proceed in forma pauperis (Doc. 2) is granted;

      (2)    the Clerk of Court shall serve upon respondents and the United States
             Attorney for the District of South Dakota a copy of the petition (Doc. 1)
             and this order;

      (3)    within 21 days after service, respondent is directed to show cause why a
             writ pursuant to 28 U.S.C. § 2241 should not be granted.

      (4)    petitioner may file a reply within 14 days of service of the respondent’s
             response.

      DATED this 12th day of February, 2019.

                                         BY THE COURT:



                                         VERONICA L. DUFFY
                                         United States Magistrate Judge
